Citation Nr: 0948697	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1941 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the Veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  

A hearing was held on April 30, 2007, in Washington, D.C., 
before the undersigned Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

In September 2007, the Board issued a decision denying the 
benefits sought on appeal.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a June 2008 Order, the Court 
vacated the September 2007 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  

The Board subsequently remanded the case for further 
development in January 2009.  That development was completed, 
and the case has since been returned to the Board for 
appellate review.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The Veteran was hospitalized at VA medical facilities 
between October 1999 and March 2002.

3.  The Veteran's death certificate shows that he died in 
March 2002, and the immediate cause of death was listed as 
sepsis.  Aspiration pneumonia, clostridium difficile colitis, 
and dehydration were also listed as underlying causes of 
death.

4.  The medical evidence does not show that the Veteran's 
death was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, nor does the evidence show that any 
additional disability or his death was an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met. 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
March 2004 prior to the initial decision on the claim in 
March 2005, as well as in February 2007.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim.  Specifically, the 
March 2004 letter stated that the evidence must show that the 
Veteran's death was not the result of his own willful 
misconduct and that the cause of his death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on part of VA in furnishing 
hospital care, medical or surgical treatment, or examination, 
or that it was an event not reasonably foreseeable.  It was 
noted that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2004 letter indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claim and that VA was 
requesting all records held by Federal agencies, including 
service treatment records, military records, and VA medical 
records.  The appellant was also informed that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
March 2004 letter notified the appellant that she must 
provide enough information about the Veteran's records so 
that they could be requested from the agency or person that 
has them.  It was also requested that she complete and return 
a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), if 
the Veteran had received any private medical treatment.  In 
addition, the March 2004 letter stated that it was the 
appellant's responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

In the present appeal, the appellant was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.   In this regard, the Board notes 
that the February 2007 letter informed her that a disability 
rating was assigned when a disability was determined to be 
service connected and that such a rating could be changed if 
there were changes in a condition. The letter also explained 
how disability ratings and effective dates were determined.  
Following the February 2007 letter, the RO readjudicated the 
appellant's claim in a September 2009 supplemental statement 
of the case (SSOC).  Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision. Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board concludes below that DIC pursuant to 38 U.S.C.A. 1151 
is not warranted.  Thus, any questions as to the appropriate 
effective date to be assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  The 
appellant was also provided the opportunity to testify at a 
hearing before the Board.

In addition, a VA medical opinion was obtained in March 2009.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007). The Board finds that the March 2009 medical 
opinion obtained in this case is adequate, as it is 
predicated on a full reading of the claims file, including 
the private and VA medical records.  It considers all of the 
pertinent evidence of record, to include the statements of 
the appellant, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA opinion with respect to 
the issue on appeal has been met. 

VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Law and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf. See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein. 
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a layperson, the appellant is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical expertise. See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence. Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's death certificate shows that he died in March 
2002 at the age of 82.  The immediate cause of death was 
listed as sepsis, and aspiration pneumonia, clostridium 
difficile colitis, and dehydration were also listed as 
underlying causes of death.  The appellant claims that the 
Veteran's death was the direct result of negligent treatment 
received at the VA Medical Centers (VAMC) in Perry Point, 
Fort Howard, and Baltimore, Maryland, between October 1999 
and March 2002.

DIC shall be awarded for a qualifying death of a veteran in 
the same manner as if the death were service connected.  Such 
is considered a qualifying death if the death was not the 
result of the veteran's willful misconduct and the death was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the death was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (2) an event not reasonably foreseeable. 38 
U.S.C.A. § 1151(a) (West 2002).

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has died does not establish cause. 38 C.F.R. 
§ 3.361(c)(1) (2009).

Medical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. 38 
C.F.R. § 3.361(c)(2) (2009). The proximate cause of death is 
the action or event that directly caused the death, as 
distinguished from a remote contributing cause. 38 C.F.R. § 
3.361(d) (2009).

Showing that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused death can be 
done by one of two ways.  First, fault can be shown by 
evidence that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  
Second, fault can be shown by evidence that VA furnished the 
care without the veteran's, or in appropriate cases, the 
veteran's representative's informed consent. See 38 C.F.R. § 
3.361(d)(1)(i)-(ii) (2009).

Treatment records from the VAMC in Perry Point, Maryland, 
show that the Veteran was admitted on October 24, 1999, after 
presenting with generalized weakness, lower extremity 
swelling and edema, and multiple open wounds.  According to 
documents prepared upon admission, including a medical 
certificate and nursing assessment, the Veteran and his wife 
were homeless and had been living in a car.  The Veteran was 
initially admitted with a diagnosis of sepsis, and he was 
treated with antibiotics and surgical debridement.  On 
October 29, 1999, the Veteran was transferred to the 
Neurology Service at the VAMC in Baltimore, Maryland, because 
of possible exacerbation of his pre-existing Guillain Barre 
Syndrome.  His diagnoses upon discharge included sepsis, 
exacerbation of Guillain Barre Syndrome, and a left infected 
gluteal ulcer.

Records from the VAMC in Baltimore, Maryland, show that the 
Veteran was transferred to that facility on October 30, 1999, 
for sepsis and an infected left gluteus decubitus wound.  On 
November 8, 1999, the Veteran underwent debridement of 
decubitus ulcer.

VA treatment records indicate that the Veteran was 
subsequently transferred to the VAMC in Ft. Howard, Maryland, 
on November 10, 1999, and that he remained there until 
January 18, 2002.  During his hospitalization, the Veteran 
apparently had a mild adverse reaction to bactroban, as 
indicated in a note dated on November 10, 1999.  Subsequent 
records show that the wound continued to heal and are 
negative for further complications arising out of that 
incident.  According to the discharge summary, the Veteran 
was transferred from the VAMC in Baltimore, Maryland, with a 
history of prostate cancer, chronic leg edema, hypertension, 
and Guillain-Barre with paraplegia.

In a progress note dated in January 2002, a social worker 
reported that the Veteran was a significant aspiration risk 
due to swallowing difficulties, but that his wife refused a 
feeding tube.  It was noted that the Veteran was demented and 
required total nursing care due to chronic medical problems 
and activities of daily living deficits.  The social worker 
stated that the appellant was "totally unaccepting of his 
condition and of the need to make plans for long-term care 
outside the VA."

In a January 2002 progress note, Dr. J.W. (initials used to 
protect the Veteran's privacy) commented that the efforts to 
rehabilitate the Veteran's paraplegia had been unsuccessful.  
It was noted that the appellant was "unrealistic with the 
prognosis and refused to accept that the veteran will not 
walk again."

On January 18, 2002, the Veteran was transferred from Ft. 
Howard to the geriatric evaluation and management unit at 
Perry Point because he no longer required sub-acute care.  In 
a discharge summary, the treating physician cited the large 
infected decubitus ulcer, the need for intravenous 
antibiotics and a clinitron bed, and a history of Guillain 
Barre syndrome, quadriparesis, and hypertension, as reasons 
for the length of the Veteran's subacute stay at that 
facility.

Treatment records from the VA facility in Perry Point, 
Maryland, show that the Veteran underwent a two-week trial of 
intensive physical therapy.  He remained there until February 
14, 2002, when he was discharged to a community nursing home 
after the physical therapy trial failed to result in any 
improvement in his condition.

VA medical records show that the Veteran was transferred from 
Perry Point to Laurelwood, a private nursing home, on a 32 
day VA contract.  In a VA progress note dated in February 
2002, a licensed clinical social worker explained that the 
Laurelwood staff had found the Veteran's wife feeding him 
solid foods after repeatedly being warned not to do so.  It 
was also reported that the appellant had expressed her 
dissatisfaction with VA's decision to discharge the Veteran 
from Perry Point and place him in a nursing home.

The licensed clinical social worker reported that on February 
27, 2002, the appellant took the Veteran out of the nursing 
home against medical advice because she apparently did not 
want to sign Medicaid papers.  The staff had informed her 
that she needed to sign the papers in order for the Veteran 
to receive treatment beyond the 32 day contract, but it was 
noted that the appellant "was full of excuses" when the 
issue was addressed.  The licensed clinical social worker 
also reported that the appellant had expressed her overall 
dissatisfaction with the care provided by VA, including the 
bactroban reaction at Perry Point.

Several days later, on March 2, 2002, the appellant brought 
the Veteran to the VAMC in Baltimore, Maryland, where he was 
again admitted.  The Veteran presented to that facility with 
complaints of pain related to sacral decubitis.  The 
admitting physician's assessment was Guillain Barre Syndrome 
with paraplegia, old healing left hip sacral decubitis, new 
sacral stage 1-2 decubitis non-infected looking, and a 
urinary tract infection.  The Veteran was provided 
antibiotics for his urinary sepsis, and a note dated on March 
4, 2002, indicated that the Veteran's ulcers were well 
healed.  

Treatment records show that the Veteran was discharged from 
the VAMC in Baltimore on March 15, 2002, and was admitted to 
the Baltimore VA Rehabilitation and Extended Care Center 
(BRECC), where he remained until later that month.  In a 
nutritional assessment, a dietician stated that the Veteran 
was a high risk for aspiration and dehydration and that meal 
time precautions needed to be taken.  She indicated that she 
would instruct the family about the Veteran's diet.  The 
Veteran's potential for aspiration was also reflected in a 
March 2002 treatment note from a nurse practitioner.

A social worker indicated in a March 2002 progress note that 
she had explained to the appellant that the Veteran's medical 
conditions likely played great roles in his decreasing 
weakness.

In a discharge summary, Dr. C.P. described the Veteran's 
course at that facility.  On March 19, 2002, the Veteran had 
an episode of difficulty breathing, which was not related to 
meals or eating.   He was in bed and had shortness of breath 
and congestion as well as slight cyanosis of the fingers.  A 
nurse supplied oxygen by nasal cannula and suctioned vomit.  
The Veteran's symptoms resolved, and he remained stable for 
the next several days.  On March [redacted], 2002, the Veteran 
developed a sudden onset of shortness of breath.  He was 
awake, but confused, very restless, and diaphoretic.  
Nasotracheal suctioning was performed, and copious thick 
yellow secretions were obtained.  The Veteran was then sent 
to a nearby emergency room by ambulance.

Medical records from Union Memorial Hospital in Baltimore, 
Maryland, indicated that the Veteran was admitted to that 
facility on March [redacted], 2002, after presenting with septic 
shock, hypotension, and respiratory failure.  The admitting 
physician attributed the symptoms to pneumonia and urinary 
sepsis.  The Veteran died at that facility two days later.

The appellant, through written correspondence and her central 
office hearing testimony, asserts three separate bases of 
improper VA medical care.  First, she believes that the 
Veteran received improper treatment for a bruise at Perry 
Point in November 1999.  Second, the appellant claims that 
the medical staff at VA facilities in Baltimore and Ft. 
Howard, Maryland, committed numerous errors over the course 
of more than two years and that these medical errors 
ultimately caused the Veteran's death.  Third, she contends 
that the Veteran was not provided adequate care during his 
stay at BRECC, which led to his death.  

Regarding the care at Perry Point, the appellant asserts that 
medical personnel failed to aggressively treat an infection 
sustained as a result of applying bactroban to the Veteran's 
bruise.  The appellant maintains that the bactroban burned 
the Veteran's skin thereby causing the infection and that the 
failure to treat the infection in a timely manner ultimately 
caused the Veteran to become septic.  The appellant denies 
that the Veteran was admitted to Perry Point with sepsis.  
Instead, she contends, he became septic after receiving 
improper wound treatment.

The appellant has also cited to additional instances of 
neglect, including discharging the Veteran from Baltimore 
VAMC on January 16, 2002, and March 15, 2002, prior to when 
such a discharge was medically sound, refusing to feed the 
Veteran, failing to insert a nasograstric tube, and failing 
to appropriately treat the Veteran's urinary tract infection 
and pneumonia.  The appellant has also claimed that there was 
a general lack of compassion as well as abandonment on behalf 
of VA doctors and social workers who told her that further 
medical care would be too costly.

With respect to the care at BRECC, the appellant has alleged 
that the doctor who had examined the Veteran at the time of 
his admission had said that she would discuss a recovery plan 
with the appellant, yet never appeared again.  She also 
claims that she witnessed the Veteran choking on liquid on 
March [redacted], 2002, which he was not supposed to have. 

The Board has considered each of the appellant's contentions, 
but finds that the medical records do not show any fault or 
negligence on the part of VA staff or physicians.  Instead, 
the medical records show that when the Veteran was initially 
admitted in October 1999, his health had already been 
deteriorating for many years.  This assessment was repeated 
by many of the doctors upon the Veteran's admission in 1999.

The medical evidence also shows that VA staff pursued 
numerous courses of treatment to prolong the Veteran's life.  
For example, the records reflect that throughout the period 
in question, VA providers treated the Veteran with 
antibiotics, surgical debridement, and physical therapy.  
Moreover, the records show that additional treatment options 
recommended by VA healthcare providers, such as the use of a 
feeding tube and the avoidance of solid foods, were refused 
by the appellant.

The medical evidence also includes multiple progress notes 
and discharge summaries prepared by various medical 
professionals from three different VA facilities all 
reflecting the same belief that the Veteran's health had been 
deteriorating for some time and that his prognosis was 
guarded.  Despite these feelings, as the record shows, the VA 
staff continued to pursue treatment.

The medical evidence further indicates that the Veteran was 
provided adequate care while he was at BRECC.  The Veteran 
was only at the facility for nine days, and during that time, 
he received continuous care, which included a dental 
evaluation, recreation therapy, and a consultation with a 
dietician.  There are also numerous extended care nursing 
notes, and aspiration precautions were taken.  Indeed, a 
chaplain noted on March 17, 2002, the Veteran and the 
appellant were satisfied with BRECC.  On March 18, 2002, an 
attending physician specifically indicated that the Veteran 
required long-term nursing home care.  He noted that he would 
reassess and a have a family meeting to arrange the Veteran's 
discharge to a community nursing home or to their home if 
they insisted.  A social worker met with the Veteran and his 
wife the following day and scheduled a meeting with the 
appellant and attending physician on March [redacted], 2002, to 
discuss the Veteran's needs.  However, the social worker 
later indicated the appellant did not appear for the 
scheduled meeting and that he would continue to follow up.  
The Veteran subsequently developed a sudden onset of 
shortness of breath two days later, and he was taken to a 
nearby emergency room.  There was no indication that the 
episode had resulted from him choking on liquids.  In fact, 
nasotracheal suctioning had only revealed copious thick 
yellow secretions.  

The Board does observe that Dr. P.S. assessed the Veteran as 
having septic shock, hypotension, and respiratory failure at 
the time of his admission to Union Memorial Hospital on March 
[redacted], 2002.  He attributed the symptoms to a combination of 
severe left lower pneumonia and urinary sepsis.  It was also 
noted that the Veteran had hypernatremic azotemia, which was 
on the basis of water in excess of salt losses.  He stated 
that the Veteran's prognosis was guarded, but depended upon 
his response to an initial round of resuscitation and 
antibiotics as well as rest on the ventilator.  In 
particular, he indicated that the Veteran would be started on 
"broad antibiotic coverage, primarily against nursing home 
acquired pneumonia."  The evidence does show that the 
Veteran experienced respiratory difficulties during his stay 
at BRECC on March 19, 2002, and March [redacted], 2002.  However, 
despite his comment indicating that pneumonia was acquired at 
a nursing home, Dr. P.S. did not specify whether the 
pneumonia was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, as required by the applicable regulations.  
The fact the Veteran may have acquired a disease during his 
treatment at a VA facility is not sufficient alone to warrant 
compensation pursuant to 38 U.S.C.A. § 1151.

In addition, a VA medical opinion was obtained in March 2009.  
Following a review of the claims file and a detailed 
discussion of the Veteran's symptomatology and treatment, the 
examiner stated that there was no evidence that the Veteran's 
death was caused by hospital care, medical or surgical 
treatment, or an examination furnished by a VA employee or in 
a VA facility between October 1999 and March 2002.  He 
commented that the Veteran received appropriate care at all 
VA facilities and at all levels of care during that time 
period and that the care provided, including the care for the 
infected ulcers and severe dysphagia with aspiration risk, 
met the community standard of care.  There was no evidence 
that the proximate cause of death was due to the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on part of VA in 
furnishing such care, treatment, or examination.  The 
examiner also indicated that the proximate cause of the death 
was not due to an event reasonably foreseeable.  In rendering 
this opinion, he noted that the proximate cause of death was 
aspiration pneumonia, respiratory failure, and sepsis; 
commented that the Veteran likely aspirated as a result of 
severe dysphagia secondary to Gillian-Barre Syndrome; and, 
stated that the Veteran had been appropriately managed for 
aspiration risk throughout his care.

In addition, the March 2009 VA examiner specifically stated 
that there was no evidence that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider in the treatment of the Veteran's wounds at the 
Perry Point VAMC in October 1999.  In particular, he 
indicated that there was no evidence that the topical 
antibiotic Bactroban resulted in causing a worsening of the 
Veteran's infected hip ulcer or any complications from the 
infection.  The examiner also commented that there was no 
evidence VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider in the 
discharge of the Veteran from the Fort Howard VAMC on January 
18, 2002; from the Perry Point VAMC on February 14, 2002; 
and, from the Baltimore VAMC on March 15, 2002.  Similarly, 
he stated that there was no evidence that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider in the treatment of the 
Veteran's shortness of breath at BRECC on March 19, 2002; in 
the apparent choking incident at BRECC on March [redacted], 2002; or, 
in treating the Veteran's urinary tract infection and 
aspiration pneumonia at BRECC in March 2002.  

Based on the foregoing, the Board concludes that DIC under 38 
U.S.C.A. § 1151 must be denied.  As reflected by the 
discussion above, the preponderance of the evidence is 
against a finding of fault on the part of VA or that the 
death was an unforeseeable consequence of treatment.  As 
such, the benefit-of-the-doubt rule does not apply and the 
claim for entitlement to § 1151 compensation must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Dependency and indemnity compensation (DIC) pursuant to 38 
U.S.C.A. 1151 is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


